George Rose Smith, J., dissenting. I think this case readily distinguishable from the authorities cited in the majority opinion. In those cases the vendee had actually made a payment of earnest money under an oral contract for the purchase of land. Later on the vendee sought to withdraw from the contract and as plaintiff brought suit to recover his payment. It being shown that the vendor was able and willing’ to carry out the agreement, the court in each case refused to allow the vendee to rely upon the statute of frauds as an offensive weapon enabling him to recover his down payment. Those cases would be in point here if the appellees had cashed the vendee’s check and had its proceeds in their possession. But that is not the situation. Payment of the check was stopped before it was cashed. Even though the check is negotiable it is of course subject to defenses as between the original parties to the instrument. Hence, in this case, the fact that the vendee’s promise is evidenced by an uncashed check rather than by the invalid agreement itself adds no strength to the vendor’s position. Narrowed down to its essentials, this is an attempt by the vendor to enforce a single clause — the promise to-pay earnest money — contained in an invalid contract for the sale of land. The vendee relies, not offensively but defensively, upon the statute of frauds, as he has a perfect right to do. Thus the cases cited by the majority are in fact authorities favoring the appellant, since their holding is that the statute of frauds is a shield, not a sword. Here the vendees seek to use the invalid contract as an offensive weapon to enforce a promise for the payment of earnest money. If this can be done, there is no reason why they might not have recovered the entire purchase price as well. In my opinion the judgment should he reversed and the cause dismissed. Justice McFaddin joins in this dissent.